Title: For the National Gazette, 31 December 1791
From: Madison, James
To: 


Dec. 31. [1791]

Government.
In monarchies there is a two fold danger—1st, That the eyes of a good prince cannot see all that he ought to know—2d, That the hands of a bad one will not be tied by the fear of combinations against him. Both these evils increase with the extent of dominion; and prove, contrary to the received opinion, that monarchy is even more unfit for a great state, than for a small one, notwithstanding the greater tendency in the former to that species of government.
Aristocracies, on the other hand, are generally seen in small states: where a concentration of the public will is required by external danger, and that degree of concentration is found sufficient. The many, in such cases, cannot govern on account of emergencies which require the pr⟨omp⟩titude and precautions of a few, whilst the few themselves, resist the usurpations of a single tyrant. In Thessaly, a country intersected by mountainous barriers into a number of small cantons, the governments, according to Thucydides, were in most instances, oligarchical. Switzerland furnishes similar examples. The smaller the state, the less intolerable is this form of government, its rigors being tempered by the facility and the fear of combinations among the people.
A republic involves the idea of popular rights. A representative republic chuses the wisdom, of which hereditary aristocracy has the chance; whilst it excludes the oppression of that form. And a confederated republic attains the force of monarchy, whilst it equally avoids the ignorance of a good prince, and the oppression of a bad one. To secure all the advantages of such a system, every good citizen will be at once a centinel over the rights of the people; over the authorities of the confederal government; and over both the rights and the authorities of the intermediate governments.

